Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 1 of 20

ORIGINAL

JUDITH A. PHILIPS
Acting United States Attorney
District of Hawaii

CRAIG S. NOLAN

Assistant U.S. Attorney

Room 6100, PJKK Federal Building
300 Ala Moana Blvd.

Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958

E-mail: Craig.Nolan@usdoj.gov

PagelD #: 111

DANIEL S. KAHN
Acting Chief, Fraud Section
Criminal Division, U.S. Dept. of Justice

THOMAS J. TYNAN

Trial Attorney

U.S. Dept. of Justice

Criminal Division, Fraud Section
1400 New York Avenue, N.W.
Washington, D.C. 20005
Telephone: (202) 768-1136
E-mail: Thomas. Tynan@usdoj.gov

Attorneys for Plaintiff FILED IN. THE
UNITED STATES OF AMERICA uv UNITED STATES DISTRICT COURT
DISTRICT OF HAWAII
IN THE UNITED STATES DISTRICT COURT MAY 06 2021

ON/
4 at_* o'clock and mide M

FOR THE DISTRICT OF HAWAII MICHELLE RYNNE, CLERK

 

UNITED STATES OF AMERICA, ) CR.No. OR 21-000 61YAO

 

)
Plaintiff, ) [18 U.S.C. §§ 1343 and 1957]
)
VS. )
)
MARTIN KAO, )
)
Defendant. )
INDICTMENT
The Grand Jury charges:

HI

HI

HM
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page2of20 PagelD#: 112

General Allegations

At all times relevant to this Indictment:

The Defendant and the Navatek Entities

l. MARTIN KAO, the defendant, was a resident of Honolulu, Hawaii.
KAO owned 99% of Navatek LLC, and served as its Chief Executive Officer.

2. Navatek LLC was a research, engineering, design, and innovations
company that specialized in novel systems for the Department of Defense
(“DOD”) and other partners in academia and other scientific fields. Nearly all of
Navatek LLC’s revenue was from the DOD. On or about July 27, 2020, Navatek
LLC changed its name to Martin Defense Group, LLC.

3. Navatek LLC was the sole member and manager of Navatek CFD
Technologies LLC, Navatek Lifting Body Technologies LLC, Navatek Alternative
Energy Technologies LLC, and Navatek SHC LLC (collectively, the “Navatek
Subsidiaries”). In effect, these entities were subsidiaries of Navatek LLC.

The Small Business Administration and the CARES Act

4, The United States Small Business Administration (“SBA”) was an
executive-branch agency of the United States government that provided support to
entrepreneurs and small businesses. The mission of the SBA was to maintain and

strengthen the nation’s economy by enabling the establishment and viability of
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page3of20 PagelD#: 113

small businesses and by assisting in the economic recovery of communities after
disasters.

5. | The SBA enabled and provided for loans through banks, credit unions,
and other lenders that had government-backed guarantees. The SBA also provided
direct loans.

6. In or about March 2020, the Coronavirus Aid, Relief, and Economic
Security (“CARES”) Act was enacted to provide emergency financial assistance to
the millions of Americans suffering negative economic effects caused by the
COVID-19 pandemic. The CARES Act established several new programs and
provided for expansion of others, including programs created and administered by
the SBA.

The Paycheck Protection Program

7. One source of relief provided by the CARES Act was the
authorization of up to $349 billion in forgivable loans to small businesses for job
retention and certain other expenses, through a program referred to as the Paycheck
Protection Program (“PPP”). In or about April 2020, Congress authorized over
$300 billion in additional PPP funding.

8. In order to obtain a PPP loan, a qualifying business was required to
submit a PPP loan application, which was signed by an authorized representative

of the business. The PPP loan application required the business (through its

3
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 4of20 PagelD#: 114

authorized representative) to acknowledge the program rules and make specified
affirmative certifications in order to be eligible to obtain the PPP loan. In the PPP
loan application, the loan applicant was required to state, among other things, its:
(i) average monthly payroll expenses; and (ii) number of employees. These figures
were used to calculate the amount of money the small business was eligible to
receive under the PPP. In addition, businesses applying for a PPP loan were
required to provide documentation supporting their payroll expenses.

9. A PPP loan application was required to be processed by a
participating lender, such as a financial institution. Ifa PPP loan application was
approved, the lender funded the PPP loan using its own moneys, which were 100%
guaranteed by the SBA. Data from the application, including information about
the borrower, the total amount of the loan, and the listed number of employees,
was transmitted by the lender to the SBA in the course of processing the loan.

10. PPP loan proceeds were required to be used by the business for
specified permissible business expenses, including payroll costs, interest on
mortgages, rent, and utilities.

Relevant Financial Institutions

11. Bank 1 was a Hawaii-based community bank. Bank 1 was an

approved SBA lender and participated as a lender in the PPP. Navatek LLC

maintained an account at Bank 1.
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page5of20 PagelD#: 115

12. Bank 2 was a mainland-based bank focused on online banking
services. Bank 2 was an approved SBA lender and participated as a lender in the
PPP. Neither KAO nor Navatek LLC maintained accounts at Bank 2.

13. Bank 3 was a Hawaii-based regional bank. Bank 3 was an approved
SBA lender and participated as a lender in the PPP. KAO maintained a personal
account at Bank 3.

14. Bank 4 was a mainland-based national bank. KAO and Navatek LLC
maintained investment accounts at Bank 4.

Counts 1-3
Wire Fraud
(18 U.S.C. § 1343)

15. The allegations contained in Paragraphs | through 14 of this
Indictment are hereby realleged and incorporated by reference.

16. From in or around March 2020 to in or around July 2020, within the
District of Hawaii and elsewhere, MARTIN KAO, the defendant, knowingly
devised and intended to devise a scheme and artifice to defraud and to obtain
money and property from the PPP and its participating lenders by means of
materially false and fraudulent pretenses, representations, and promises, and
transmitted and caused to be transmitted by means of interstate wire, writings,

signs, signals, pictures, and sounds for the purpose of executing such scheme and

artifice.
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 6of20 PagelD #: 116

The Purpose of KAO’s Scheme to Defraud

17. In devising the scheme, KAO’s purpose was to obtain money for
which KAO, Navatek LLC, and the Navatek Subsidiaries were not eligible to
receive under the PPP by submitting and causing to be submitted false and
fraudulent PPP loan applications and representations to Bank 1, Bank 2, and Bank
3. Asaresult of the scheme, KAO fraudulently obtained more than $12.8 million
in PPP funds for his companies and transferred approximately $2 million of those
PPP funds to himself for his personal benefit.

KAO’s Scheme to Defraud
In furtherance of KAO’s scheme to defraud:
KAO’s PPP Loan Application to Bank 1

18. Onor about April 3, 2020, KAO submitted and caused to be
submitted to Bank 1 a PPP loan application in the name and tax identification
number of Navatek LLC signed by KAO seeking the maximum amount of $10
million in PPP funds and containing materially false and fraudulent representations
as to average monthly payroll, number of employees, and ownership of or common
management with any other business (hereinafter, the “Bank 1 PPP loan
application’).

19. Inthe Bank | PPP loan application, KAO falsely and fraudulently

stated that Navatek LLC had an average monthly payroll of $4,072,000. KAO’s
6
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 7of20 PagelD#: 117

then well knew, Navatek LLC and the Navatek Subsidiaries, including Navatek
CFD Technologies LLC, had previously received the Bank 1 PPP loan based on an
average monthly payroll that included the average monthly payroll stated in the
Bank 2 PPP loan application that KAO submitted.

30. Inthe Bank 2 PPP loan application, KAO falsely and fraudulently
stated that Navatek CFD Technologies LLC had 140 employees. KAO’s
representation was false and fraudulent because, as KAO then well knew, Navatek
CFD Technologies LLC employed during calendar year 2019 approximately 40
employees. KAO’s representation was also false and fraudulent because, as KAO
then well knew, Navatek LLC and the Navatek Subsidiaries, including Navatek
CFD Technologies LLC, had previously received the Bank 1 PPP loan based on a
stated number of employees that included the 140 employees stated in the Bank 2
PPP loan application that KAO submitted.

31. Inthe Bank 2 PPP loan application, KAO falsely and fraudulently
responded “No” to Question 3 that asked: “Is the Applicant or any owner of the
Applicant an owner of any other business, or have common management with, any
other business?” KAO’s response was false and fraudulent because, as KAO then
well knew, KAO owned and managed the Navatek Subsidiaries, including Navatek
CFD Technologies LLC, through his ownership and control of Navatek LLC. By

responding falsely, KAO avoided listing all such businesses and describing the

10
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page8of20 PagelD#: 118

representation was false and fraudulent because, as KAO then well knew, for the
calendar year of 2019, Navatek LLC and the Navatek Subsidiaries had a combined
average monthly payroll of approximately $829,385, as calculated by Navatek
personnel.

20. Inthe Bank | PPP loan application, KAO falsely and fraudulently
stated that Navatek LLC had 490 employees. KAO’s representation was false and
fraudulent because, as KAO then well knew, Navatek LLC and the Navatek
Subsidiaries collectively employed during calendar year 2019 approximately 140
employees.

21. Inthe Bank 1 PPP loan application, KAO falsely and fraudulently
responded “No” to Question 3 that asked: “Is the Applicant or any owner of the
Applicant an owner of any other business, or have common management with, any
other business?” KAO’s response was false and fraudulent because, as KAO then
well knew, KAO owned and managed the Navatek Subsidiaries through his
ownership and control of Navatek LLC. By responding falsely and fraudulently,
KAO avoided listing all such businesses and describing the relationship of the
businesses, as required for an affirmative response to Question 3.

22. Inthe Bank | PPP loan application, KAO falsely and fraudulently
certified that, from February 15, 2020 to December 31, 2020, Navatek LLC “has

not and will not receive another loan under the [PPP].”

7
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page9of20 PagelD#: 119

23. Inthe Bank 1 PPP loan application, KAO falsely and fraudulently
certified “that the information provided in this application and the information
provided in all supporting documents and forms is true and accurate in all material
respects.”

24. Insupport of the Bank 1 PPP loan application, KAO submitted and
caused to be submitted a false and fraudulent spreadsheet used to calculate the
applicant’s (Navatek LLC’s) average monthly payroll and number of employees
that, as KAO then well knew, included costs for employees that did not exist and
were not eligible for inclusion.

25. From in or around April 2020 to in or around July 2020, KAO made
additional false and fraudulent representations to Bank 1 in support of the Bank 1
PPP loan application. KAO intended these representations to pressure Bank 1 into
quickly and without scrutiny approving the Bank 1 PPP loan application and to
conceal the scheme.

26. Byno later than April 18, 2020, Bank 1 issued and funded the
requested PPP loan by depositing $10 million into Navatek LLC’s business
checking account (KXXXXXXX9145) at Bank 1.

KAO’s PPP Loan Application to Bank 2
27. Onor about April 20, 2020, KAO submitted and caused to be

submitted to Bank 2 a PPP loan application in the name and tax identification

8
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 10o0f20 PagelD #: 120

number of Navatek CFD Technologies LLC signed by KAO seeking $2,841,490 in
PPP funds and containing materially false and fraudulent representations as to
average monthly payroll, number of employees, and ownership of or common
management with any other business (hereinafter the “Bank 2 PPP loan
application”).

28. In an email accompanying the Bank 2 PPP loan application, KAO
falsely and fraudulently stated to a President of Bank 2: “[W]e did submit an
application with a local Hawaii bank for a completely separate company, and that
is the one that got fumbled.” KAO’s representation in the email was false and
fraudulent because, as KAO then well knew, the PPP application to which he
referred in the email had been approved and funded by Bank 1, and the applicant
for the Bank 1 PPP loan was not a “completely separate company.” In fact, the
applicant for the first PPP loan was Navatek LLC, the entity that owned Navatek
CFD Technologies LLC.

29. In the Bank 2 PPP loan application, KAO falsely and fraudulently
stated that Navatek CFD Technologies LLC had an average monthly payroll of
$1,136,596. KAO’s representation was false and fraudulent because, as KAO then
well knew, for the calendar year of 2019, Navatek CFD Technologies LLC had an
average monthly payroll of approximately $276,450, as calculated by Navatek

personnel. KAO’s representation was also false and fraudulent because, as KAO

9
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Pagei1lof20 PagelID#: 121

relationship of the businesses as required for an affirmative response to Question 3,
and thereby avoided the possibility that Bank 2 and the SBA would determine that
Navatek CFD Technologies LLC was not eligible for a PPP loan due to the Bank 1
PPP loan to Navatek LLC.

| 32. Inthe Bank 2 PPP loan application, KAO falsely and fraudulently
certified that, from February 15, 2020 to December 31, 2020, Navatek CFD
Technologies LLC “has not and will not receive another loan under the [PPP].”
KAO’s representation was false and fraudulent because, as KAO then well knew,
Navatek CFD Technologies LLC had approximately two days earlier received the
Bank 1 PPP loan in the amount of $10 million in the name of Navatek LLC.

33. Inthe Bank 2 PPP loan application, KAO falsely and fraudulently
certified “that the information provided in this application and the information
provided in all supporting documents and forms is true and accurate in all material
respects.”

34. From in or around April 2020 to in or around July 2020, KAO made
additional false and fraudulent representations to Bank 2 and others in support of
the Bank 2 PPP loan application and to conceal the scheme.

35. Onor about May 6, 2020, Bank 2 issued and funded the requested
PPP loan by depositing $2,841,490 into Navatek LLC’s account

(XXXXXXXX9145) at Bank 1.
11
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 12of20 PagelD #: 122

36. Onor about May 4, 2020, after Bank 2’s approval of the PPP loan
application and funding of the Bank 2 PPP loan, KAO altered the previously-
submitted, fully-executed promissory note for the Bank 2 PPP loan by deleting all
references to the PPP. KAO then provided the altered note to others to conceal his
scheme to defraud.

KAO’s PPP Loan Application to Bank 3

37. Onor about April 21, 2020, KAO submitted and caused to be
submitted to Bank 3 a PPP loan application in the name and tax identification
number of Navatek SHC LLC signed by KAO seeking $2,852,839 in PPP funds
and containing materially false and fraudulent representations as to average
monthly payroll, number of employees, and ownership of or common management
with any other business (hereinafter the “Bank 3 PPP loan application’).

38. In anemail accompanying the Bank 3 PPP loan application, KAO
falsely and fraudulently stated to a Vice President of Bank 3:

As we discussed, we dropped the ball with timing and process the first

time. Our entire company structure is complicated to say the least. With

operations/offices/employees and entities all over the country, we

really got confused on how to apply. Long story...short...we

discussed with SBA and figured it out...too late. We'll [sic] here is

hopefully our second chance. The SHC Entity is our (Salaries Hawaii

Company) entity. We are applying under that entity alone and told that

is the way to correctly do it. So the application is correct and all

calculation have been reviewed to eliminate all salary amounts in
excess of $100K.

12
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 13o0f20 PagelD#: 123

KAO’s representations in the email were false and fraudulent because, as KAO
then well knew, the PPP loan application to which he referred in the email had
been approved and funded by Bank 1.

39. Inthe Bank 3 PPP loan application, KAO falsely and fraudulently
stated that Navatek SHC LLC had an average monthly payroll of $1,141,136.
KAO’s representation was false and fraudulent because, as KAO then well knew,
for the calendar year of 2019 and through the application date, Navatek SHC LLC
had no payroll. KAO’s representation was also false and fraudulent because, as
KAO then well knew, Navatek LLC and the Navatek Subsidiaries had previously
received the Bank 1 PPP loan based on an average monthly payroll that included
the average monthly payroll stated in the Bank 3 PPP loan application that KAO
submitted.

40. Inthe Bank 3 PPP loan application, KAO falsely and fraudulently
stated that Navatek SHC LLC had 140 employees. KAO’s representation was
false and fraudulent because, as KAO then well knew, Navatek SHC LLC had no
employees during calendar year 2019 and through the application date. KAO’s
representation was also false and fraudulent because, as KAO then well knew,
Navatek LLC and the Navatek Subsidiaries had previously received the Bank 1
PPP loan based on a stated number of employees that included the 140 employees

stated in the Bank 3 PPP loan application that KAO submitted.
13
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page14of20 PagelD # 124

41. Inthe Bank 3 PPP loan application, KAO falsely and fraudulently
responded “No” to Question 3 that asked: “Is the Applicant or any owner of the
Applicant an owner of any other business, or have common management with, any
other business?” KAO’s response was false and fraudulent because, as KAO then
well knew, KAO owned and managed the Navatek Subsidiaries, including Navatek
SHC LLC, through his ownership and control of Navatek LLC. By responding
falsely, KAO initially avoided listing all such businesses and describing the
relationship of the businesses as required for an affirmative response to Question 3,
and thereby initially avoided the possibility that Bank 3 and the SBA would
determine that Navatek SHC LLC was not eligible for a PPP loan due to the Bank
1 PPP loan to Navatek LLC.

42. Inthe Bank 3 PPP loan application, KAO falsely and fraudulently
certified that, from February 15, 2020 to December 31, 2020, Navatek SHC LLC
“has not and will not receive another loan under the [PPP].” KAO’s certification
was false and fraudulent because, as KAO then well knew, Navatek SHC LLC had
approximately three days earlier received the Bank | PPP loan in the name of
Navatek LLC.

43. In the Bank 3 PPP loan application, KAO falsely and fraudulently

certified “that the information provided in this application and the information

14
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 15of20 PagelD#: 125

provided in all supporting documents and forms is true and accurate in all material
respects.”

44, From in or around April 2020 to in or around July 2020, KAO made
additional false and fraudulent statements to Bank 3 in support of the Bank 3 PPP
loan application, false and fraudulent representations and certifications in revised
submissions of the Bank 3 PPP loan application, and false and fraudulent
statements to Bank 3 and others to conceal the scheme.

45. After a Vice President at Bank 3 informed KAO that Navatek SHC
LLC’s tax identification number was different from those stated on payroll forms
submitted in support of the loan application, KAO falsely and fraudulently stated
in an email to the Vice President: “[T]he varying entities have employees, but all
payroll is ‘cleared’ through SHC (Salaries Hawaii Company, LLC).” KAO’s
statement was false and fraudulent because, as KAO then well knew, payroll was
not “cleared” through Navatek SHC LLC. In response to KAO’s email, the Vice
President instructed KAO to submit applications in the names of the entities that
paid the employees.

46. After KAO submitted revised Bank 3 PPP loan applications in the
names and tax identification numbers of Navatek LLC and Navatek CFD
Technologies LLC, Bank 3 determined through SBA systems that each of those

two entities had already been approved for a PPP loan. When so advised by the

15
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page16o0f20 PagelD#: 126

Bank 3 Vice President, KAO falsely and fraudulently stated in an email to the Vice
President on or about April 29, 2020: “After much a do [sic] last night and this
morning, we have made no progress on getting to the bottom of this and with SBA
on getting the actual approval notifications or numbers.” KAO then abandoned his
efforts to obtain additional PPP loans from Bank 3.
The Interstate Wires

47. In executing the scheme, KAO transmitted and caused to be

transmitted by means of interstate wire, writings, signs, signals, pictures, and

sounds for the purpose of executing such scheme and artifice, as set forth below:

 

 

 

 

 

 

 

 

Count | Approximate Date | Description

1 04/03/2020 Submission of a PPP Application to Bank 1 via
Internet Portal

2 04/20/2020 Submission of a PPP Application to Bank 2 via
Email

3 04/21/2020 Submission of a PPP Application to Bank 3 via
Email

 

All in violation of Title 18, United States Code, Sections 1343 and 2.
Counts 4-8
Money Laundering
(18 U.S.C. § 1957)
48. The allegations contained in Paragraphs 1 through 47 of this
Indictment are hereby realleged and incorporated by reference.

49. Onor about the dates set forth below, within the District of Hawaii

and elsewhere, MARTIN KAO, the defendant, knowingly engaged and attempted
16
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 17 of 20

PagelD #: 127

to engage in the following monetary transactions by, through, and to a financial

institution, affecting interstate and foreign commerce, in criminally derived

property of a value greater than $10,000, namely the transfer of funds from Bank 1

account number XXX XXX9145, such property having been derived from a

specified unlawful activity, namely Wire Fraud, in violation of Title 18, United

States Code, Section 1343, as set forth below:

 

 

 

 

 

 

 

 

Count | Approximate | Description of Disposition of Funds Transaction
Date Transaction Amount

4 04/21/2020 Check no. 31029 | Deposited into Bank 4 | $2,000,000
payable to account no. XXX-
Navatek LLC X3506

5 04/22/2020 Check no. 30986 | Deposited into Bank 4 | $2,000,000
payable to account no. XXX-
MARTIN KAO X2641

6 04/29/2020 Check no. 31124 | Deposited into Bank 4 | $3,000,000
payable to account no. XXX-
Navatek LLC X3506

7 05/07/2020 Check no. 31127 | Deposited into Bank 4 | $3,000,000
payable to account no. XXX-
Navatek LLC X3506

8 05/18/2020 Check no. 31249 | Deposited into Bank 3 | $20,200
payable to account no. XX-
MARTIN KAO XX1787

 

 

 

 

All in violation of Title 18, United States Code, Sections 1957 and 2.

First Forfeiture Notice

50. The allegations contained in all paragraphs of Counts 1 and 2 of this

Indictment are hereby realleged and incorporated by reference for the purpose of

17

 
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 18o0f20 PagelD#: 128

noticing forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c).

51. The United States hereby gives notice to the defendant that, upon
conviction of the offenses charged in Counts | and 2 of this Indictment, the
government will seek forfeiture, in accordance with Title 18, United States Code,
Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), of any
and all property, real or personal, that constitutes or is derived from proceeds
traceable to the violations of Title 18, United States Code, Section 1343, alleged in
Counts 1 and 2 of this Indictment, including but not limited to a sum of money
equal to at least $12,841,490 in United States currency.

52. Ifby any act or omission of the defendant, any of the property subject
to forfeiture described in the preceding paragraph herein:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided
without difficulty,
the United States of America will be entitled to the forfeiture of substitute property

up to the value of the property described above in the preceding paragraph,
18
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page19o0f20 PagelD#: 129

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c). |
Second Forfeiture Notice

53. The allegations contained in all paragraphs of Counts 4 through 8 of
this Indictment are realleged and incorporated by reference for the purpose of
noticing forfeitures pursuant to Title 18, United States Code, Section 982.

54. The United States hereby gives notice to the defendant that, upon
conviction of the offenses charged in Counts 4 through 8 of this Indictment, the
government will seek forfeiture, in accordance with Title 18, United States Code,
Section 982(a)(1), of any and all property, real or personal, involved in the
violations of Title 18, United States Code, Section 1957, alleged in Counts 4
through 8 of this Indictment, and all property traceable to such property.

55. Ifby any act or omission of defendant, any of the property subject to
forfeiture described in the preceding paragraph herein:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided

without difficulty,

19
Case 1:21-cr-00061-JAO Document 31 Filed 05/06/21 Page 200f 20 PagelD #: 130

the United States of America will be entitled to forfeiture of substitute property up
to the value of the property described above in the preceding paragraph, pursuant
to Title 21, United States Code, Section 853(p), as incorporated by Title 18, United
States Code, Section 982(b)(1).
DATED: May 6, 2021, at Honolulu, Hawaii.
A TRUE BILL

/s/ Foreperson

 

FOREPERSON, GRAND JURY

Uk, hos

JUDITH A. PHILIPS
Acting United States Attorney
District of Hawaii

0, AWN

CRAIG S.N (LAN
Assistant U. e Attorney

DANIEL S. KAHN

Acting Chief, Fraud Section
Criminal Division

U.S. Department of Justice

oy
"Tm \ Tagen les
THOMAS J: TYNAN |
Trial Attorney

United States v. Martin Kao
Indictment

Cr.No. ('R21- 000 619A
20
